Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26   Desc
            Exhibit 1 - Declaration of Alan Bennett Page 1 of 12




               EXHIBIT 1
         Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26                     Desc
                     Exhibit 1 - Declaration of Alan Bennett Page 2 of 12

                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                               )   Chapter 7
                                                     )   Case No. 19-10236
Johnson Publishing Company, LLC,                     )
                                                     )   Hon. Jack B. Schmetterer
                        Debtor.                      )
                                                     )
                                                     )

    DECLARATION OF ALAN BENNETT PURSUANT TO BANKRUPTCY RULES 2014
       AND 2016 IN SUPPORT OF THE TRUSTEE’S APPLICATION TO EMPOY
                     ASHFORDS LLP AS SPECIAL COUNSEL

            I, Alan Bennett, hereby declare:

            1.     I am a solicitor duly licensed to practice law in England & Wales. I am a Partner

  and the Head of Restructuring & Insolvency with the law firm of Ashfords LLP. I work

  primarily out of the firm’s London office, which is located at 1 New Fetter Lane, London,

  England. Ashfords LLP has offices throughout England where I also work from time to time.

            2.     I respectfully submit this Declaration in connection with the application of the

  Miriam R. Stein, not individually, but solely in her capacity as Chapter 7 Trustee (the “Trustee”)

  for Johnson Publishing Company, LLC (the “Debtor”) to retain and employ Ashfords LLP and

  the members, solicitors, and paralegals of Ashfords LLP (collectively, “Ashfords”) as her special

  counsel.

            3.     I have personal knowledge of the matters set forth herein. If called upon to testify,

  I could testify competently to the facts contained herein.

            4.     To the best of my knowledge, none of the members, solicitors, or paralegals of

  Ashfords are related to any judge of the United States Bankruptcy Court of the Northern District

  of Illinois.




                                                 2
   Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26                       Desc
               Exhibit 1 - Declaration of Alan Bennett Page 3 of 12

       5.      To the best of my knowledge, Ashfords does not hold or represent any interest

adverse to the Debtor, Trustee, or bankruptcy estate within the meaning of section 327(a) of the

title 11, United States Code (the “Bankruptcy Code”).

       6.      To the best of my knowledge, Ashfords is a “disinterested person” as such term is

defined in section 101(14) of the Bankruptcy Code. To the best of my knowledge:

               (a)    Ashfords is not a creditor, an equity security holder, or an insider of the
                      Debtor.

               (b)    Ashfords is not and was not, within 2 years before the Petition Date, a
                      director, officer, or employee of the Debtor.

               (c)    Ashfords does not have an interest materially adverse to the interest of the
                      Debtor’s estate or of any class of creditors or equity security holders, by
                      reason of any direct or indirect relationship to, connection with, or interest
                      in, the Debtor, or for any other reason

       7.      To the best of my knowledge, Ashfords does not have any connection with the

Debtor, its creditors, the United States Trustee, any person employed in the office of the United

States Trustee, or any other party in interest or their respective attorneys or accountants, within

the meaning of Fed. R. Bankr. P. 2014(a). I will supplement this Declaration if I become aware

of any connections.

       8.      Ashfords and the Trustee entered into an engagement letter, dated 4 December,

2020, that set forth the terms and services related to Ashfords representation of the Trustee and

Ashfords’ compensation (the “Engagement Letter”). Pursuant to Federal Rule of Bankruptcy

Procedure 2016(b) and Local Rule 2016-1, a copy of the Engagement Letter is attached as

Exhibit A to this Declaration.

       9.      The professional services which Ashfords expects to render to the Trustee as

special counsel include, but are not limited to, analyzing the liquidation files and files of the

Official Receiver in England generated as part of Fashion Fair UK’s liquidation proceeding to

determine what (if any) claims were filed based on alleged tax liability, providing counsel to the


                                             3
   Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26                         Desc
               Exhibit 1 - Declaration of Alan Bennett Page 4 of 12

Trustee under local law regarding the extent to which the debts of Fashion Fair UK have been

discharged, opining on whether any tax-related liability of Fashion Fair UK may now flow

toward the Debtor, and analyzing the impact of local rules and laws as necessary to assist the

Trustee with advancing substantive positions on behalf of the Estate.

       10.      Ashfords intends to apply for compensation and reimbursement for expenses in

accordance with sections 330 and 331 of the Bankruptcy Code, the Federal Rules of Bankruptcy

Procedure, the Local Rules of this Court and other procedures that may be fixed by this Court.

       11.      Ashfords has advised the Trustee that the current hourly rates applicable to the

principal solicitors and paralegals proposed to represent the Trustee are as follows:

     Team Members                      Title                Hourly Rate        Conversion to USD
                                                            (plus VAT)
Alan Bennett/                         Partner                  £ 520                    $698.39
David Pomeroy
Katie Farmer/Crispin               Legal Director               £470                    $631.24
Jones/Amy Gallimore
Cathryn Butler                        Solicitor                 £ 330                   $443.21

Iona Jones                            Solicitor                 £ 310                   $416.35

Holly Ransley                       Chartered                   £ 285                   $382.77
                                  Legal Executive
Olivia Reader                        Trainee                    £ 235                   $315.62
                                  Legal Executive


Other persons employed by Ashfords may render services to the Trustee as needed. The Trustee

understands that the hourly rates set forth above are subject to periodic adjustments in the

ordinary course of Ashfords’ business, as the market may require or due to other conditions.

       I declare under penalty of perjury the foregoing is true and correct to the best of my

knowledge, information and belief.


Dated: December 8, 2020                                  _________________________________
                                                         ALAN BENNETT




                                               4
  Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26                                   Desc
              Exhibit 1 - Declaration of Alan Bennett Page 5 of 12                                  EXHIBIT
                                                                                                         A

LEGAL INSTRUCTION FORM
Between Ms Miriam R. Stein of Gutnicki LLP 4711 Golf Road Suite 200 Skokie Illinois
60076 USA and Ashfords LLP


                 Instructions

                 Instruction Date:       28/10/2020

                 Matter:                 380818-00001

                 Matter Description:     Johnson Publishing Company LLC

                 Scope:
                 Provide advice and assistance to you in your capacity as the bankruptcy trustee of
                 Johnson Publishing Company LLC in relation to Fashion Fair Beauty Products Limited -
                 In Liquidation and specifically to:
                     a. Make enquires into the liquidation files and files of the Official Receiver in England
                        as far as that may be necessary to determine what (if any) claims have been filed
                        by creditors and specifically any tax claims filed; and
                     b. Provide a written opinion as to how liabilities are dealt with in a liquidation process
                        in the UK and Fashion Fair Beauty Products Limited together with the
                        circumstances in which a foreign corporation can be liable for UK taxation.

                 Assumptions:
                     •     You will provide us with instructions and any information we request in a timely
                           manner.
                     •     Our work will be limited to the Scope.
                     •     Your continued instruction constitutes acceptance of these terms.
                 If any of these key assumptions are incorrect or change over time, we will need to
                 provide you with a revised scope of work, revised timetable and revised fee
                 estimate.



                 Team
                                                  Contact Details                            Charge-Out Rate
                                                                                             per hour exc. VAT
                 Lead Lawyer
                 Alan Bennett                     T: 020 7544 2450                           £520
                 Partner and Head of              M: 07843 265353
                 Restructuring & Insolvency       E: a.bennett@ashfords.co.uk
                 Overall Supervision
                 David Pomeroy                    T: 0117 321 8055                           £520
                 Partner                          M: 07970 027661
                                                  E: d.pomeroy@ashfords.co.uk
                 Supported By
                 Felicity Hanks                   T: 01392 33 3833
                 Legal Support Assistant          E: f.hanks@ashfords.co.uk




Ashfords LLP
ashfords.co.uk
  Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26                                   Desc
              Exhibit 1 - Declaration of Alan Bennett Page 6 of 12




                 Who Ashfords may take instruction from:
                 Miriam R. Stein as Bankruptcy Trustee of Johnson Publishing Company LLC and her
                 lawyer Steven Vanderporten of Fox Swibel Levin & Carroll LLP.




                 Details
                 Cost:
                 Our charges are based on the time spent by our lawyers at their hourly rates.
                 A list of the lawyers likely to work on your matter are set out in the attached.

                 Billing:
                 We will invoice you monthly in arrears for costs and disbursements incurred to date.
                 Our invoices are payable on receipt.

                 Timescales:
                 It is likely that the enquiries into the liquidation could take as long as three months.
                 We will agree a timescale for delivery of the written report between ourselves.

                 Our Quality Commitment:
                 We believe that excellent service is made up of things like our availability, prompt phone
                 and email responses, unequivocal and commercially pragmatic advice, clear
                 explanations, clear written communication and general ease of doing business with us.
                 Therefore, if you don’t consider that you have received an excellent service from us at any
                 stage during the course of this engagement, you may unilaterally reduce our fee as set
                 out in the invoice which covers the service in question by up to 10%. Terms & conditions
                 apply please see attached Terms of Business or go to www.ashfords.co.uk for more
                 information

Terms of Business: Save as varied by this Legal Instruction Form the terms and conditions (attached,
or if previously sent, as found at https://www.ashfords.co.uk/policies-terms-and-conditions/terms-and-
conditions) sets out the basis on which Ashfords LLP is to act.
Information Protection and Confidentiality
We take your privacy very seriously, and information on how and why we collect, store, use and share
your personal data, is set out in our Privacy Notice to Clients, which can be found at
https://www.ashfords.co.uk/media/4086/ashfords-privacy-notice-to-clients.pdf. Alternatively a hard copy
is available upon request.




Ashfords LLP
ashfords.co.uk
       Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26                                   Desc
                   Exhibit 1 - Declaration of Alan Bennett Page 7 of 12




    CONTACT SUMMARY SHEET

                                                                                                             Fees/
Role             Name                Position              Tel                  E-mail                       hour
                                                                                                             (exc. VAT)

                                                           T: 020 7544 2450
Lead Lawyer      Alan Bennett        Partner                                    a.bennett@ashfords.co.uk         £520
                                                           M: 07843 265353




Supported By     David Pomeroy       Partner               T: 0117 321 8055     d.pomeroy@ashfords.co.uk         £520


Supported By     Katie Farmer        Legal Director        T: 01392 33 4115     k.farmer@ashfords.co.uk          £470

                                                           T: 020 7544 2436
Supported By     Crispin Jones       Legal Director                             c.jones@ashfords.co.uk           £470
                                                           M: 07720 737393

Supported By     Amy Gallimore       Legal Director        T: 020 7544 2485     a.gallimore@ashfords.co.uk       £470

Supported By     Cathryn Butler      Solicitor             T: 0117 321 8034     c.butler@ashfords.co.uk          £330

Supported By     Iona Jones          Solicitor             T: 020 7544 2496     if.jones@ashfords.co.uk          £310

                                     Chartered Legal
Supported By     Holly Ransley                             T: 01392 33 2981     h.ransley@ashfords.co.uk         £285
                                     Executive

                                     Trainee Legal
Supported By     Olivia Reader                             T: 0117 321 8062     o.reader@ashfords.co.uk          £235
                                     Executive



Please contact the following person if any member of the team is unavailable.

Admin.                               Legal Support
                 Felicity Hanks                            T: 01392 33 3833     f.hanks@ashfords.co.uk
Support                              Assistant




Overall                                                    T: 0117 321 8055
                 David Pomeroy       Partner                                    d.pomeroy@ashfords.co.uk         £520
Supervision                                                M: 07970 027661

                                                           T: 020 7544 2450
Client Partner   Alan Bennett        Partner                                    a.bennett@ashfords.co.uk         £520
                                                           M: 07843 265353




    Ashfords LLP
    ashfords.co.uk
  Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26                                   Desc
              Exhibit 1 - Declaration of Alan Bennett Page 8 of 12




Information sheet for corporate clients
Ashfords LLP are required to meet anti-money laundering rules
Money laundering is the term used to describe the process by which criminals disguise the original
ownership and control of the proceeds of crime by making those proceeds appear to have come from a
legitimate source.
All firms of solicitors in England and Wales must follow rules on anti-money laundering, which includes
‘know your client’ checks on all clients and (in some situations) any third parties providing funds for a
particular transaction. You may hear us refer to this as ‘client due diligence’. The rules are set out in the
Money Laundering Regulations 2017.
All clients must take part in these checks no matter how long we have done business with you or what
the nature of our relationship with you may be. We are required to review your ‘client due diligence’
annually or sooner if your details change and may ask you to provide documents to fulfil this requirement.
The aim of these requirements is not in any way to prevent you being able to access legal services and
representation.
Identifying your company


 An important part of the ‘know your client’ checks involves verifying your company’s name, list of
 directors and shareholders, and the ultimate beneficial owner. This will be done in accordance with
 strict industry standards and government-approved guidelines. We will give you details of which
 documents we can accept in addition to our own checks to prove those details. Normally, these will
 include:
     •    A colour copy of a driving licence/passport and bank statement/utility bill (dated within the
          last 3 months) for the ultimate beneficial owner of the company, and;

     •    Authority from the company for the director or other officer who will provide instructions
          (e.g. Articles of Association). This is to ensure that there is authority for the contractual
          relationship.

 We will use those documents to conduct electronic ID checks to verify your company’s identity.

 Where we do not meet the ultimate beneficial owner, we will need those documents to be certified
 by an independent practising professional as listed below.


 The following people (using their professional stamp) are able to certify your documents:
 Accountant, Airline pilot, Architect, Bank/Building Society Relationship Manager, Barrister, Solicitor,
 Chartered Legal Executive, Licenced Conveyancer, Notary Public, Chartered Surveyor, Chiropodist,
 Commissioner for Oaths, Dentist, Justice of the Peace, Member of Parliament, Minister of a
 recognised religion, Merchant Navy Officer, Officer of the Armed Services, Nurse (RGN or RMN),
 Optician, Police Officer, Post Office Official, Social Worker, Teacher or Lecturer, Trade Union Official,
 Vet, Warrant Officer and Chief Petty Officer.




Ashfords LLP
ashfords.co.uk
  Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26                               Desc
              Exhibit 1 - Declaration of Alan Bennett Page 9 of 12




Remote Client Identification


 In circumstances where we are unable to meet clients face-to-face, we would usually request that ID
 documents are provided to us once they are certified by another professional. However, we realise
 this may not always be possible and so the following remote ID verification process can be followed
 as an alternative.
 Using video call:
      1. Use Smartphone to take a picture of your photo ID (passport / driving licence) AND evidence
         of address (recent utility bill dated within last 3 months) and send to Ashfords by email.
      2. We will arrange a convenient time for a virtual meeting via video call in order to verify your
         ID. On the call, we will ask you to confirm certain digits / characters on your ID documents
         e.g. fourth and eighth characters, which we then check against the photos received.
 OR
 Using still images
      1. Use Smartphone to take a picture of photo ID (passport / driving licence) AND evidence of
         address (recent utility bill dated within last 3 months). In addition, use Smartphone to take a
         picture of yourself holding the same ID document(s) and send all photos to Ashfords by email.
      2. Upon receipt of photos, we will send you a six digit security code – we then require you to
         take a final photo of yourself holding up a piece of paper on which you have written
         “Ashfords”, the six digit code and the date – please then email that photo to Ashfords.

 Either of the above methods will ensure that we can verify your ID remotely.


Verifying your funds


 For some transactions, such as buying a property or company, another important part of the process
 is for us to:
      1) ask you to confirm and provide evidence of where the money that you provide will come
         from, for example:
             • a UK bank account
             • an overseas transfer
             • from a named third party
      2) ask you to confirm and provide evidence of how the wealth has accumulated, for example:
             • profit/turnover – company accounts
             • investments from third parties
             • loan agreements

 Please note – if money comes from a different source it may hold up your transaction



Our solicitors are highly trained, well-regulated professionals who must follow strict standards. These
checks ensure they follow the anti-money laundering rules, are complying with the law, and are doing
their best to protect you as a client.
                          Thank you for helping to prevent financial crime




Ashfords LLP
ashfords.co.uk
             Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26                                             Desc
                         Exhibit 1 - Declaration of AlanLimitation
                                                         Bennettof our
                                                                    Page   10 of 12
                                                                       Liability
TERMS AND CONDITIONS : BUSINESS
                                                                         1.   We do not limit our liability for death or personal injury
1.   These terms together with the legal instruction form (LIF) set           caused by our negligence, contractual breach or any other
     out the basis upon which we act for you (together the                    liability we cannot limit by law.
     "Agreement"). If a conflict arises between these terms and          2.   Save as set out above or unless otherwise expressly stated
     the LIF then the LIF prevails in respect of the conflict.                in the LIF, our liability is limited to a maximum of £3 million.
2.   References to "us", "our", "we" means Ashfords LLP (a               3.   We are only liable for direct losses and costs arising from our
     limited liability partnership registered in England and Wales            negligence. All indirect, consequential losses and costs, loss
     under registration number OC342432). Our registered office               of profit, data and/or goodwill are excluded.
     is Ashford House, Grenadier Road, Exeter, EX1 3LH.                  4.   Without prejudice to the above, if our ability to claim any
3.   We are authorised by the Solicitors Regulation Authority                 contribution from a third party is prejudiced by any limitation
     (SRA) with number 508761.                                                of liability agreed with that third party by anyone other than
4.   This Agreement will be construed in accordance with the                  us, then we will not be liable for any amount that we would
     laws of England and Wales and all disputes will be subject to            have recovered from that third party but for that limitation of
     the non-exclusive jurisdiction of the English Courts.                    liability.
5.   If any court or competent authority finds that any clause (or       5.   All implied warranties or conditions are expressly excluded
     part clause) in these terms is invalid, illegal or unenforceable,        to the fullest extent possible.
     that clause (or part clause) shall, to the extent required, be      HighQ
     deemed to be deleted, and the validity and enforceability of
     the other provisions of these terms shall not be affected.          1. Should you request to use HighQ (which is a dataroom and
6.   References to "including" or "includes" shall be deemed to              client collaboration platform) the following will apply:
     have the words "without limitation" inserted after them.                a.    You will indemnify us from and against any and all
7.   We may assign or novate any or all of our rights and                          damages, liabilities, demands, costs and expenses
     obligations under this agreement.                                             including all legal and other professional fees, incurred
                                                                                   by us as a result of any claim or action arising from or
Responsibilities and Acknowledgements                                              related to content that is uploaded to HighQ by you or
1. We will carry out the work set out under "scope" in the LIF                     your agents and/or advisers and/or content that you ask
   (Work). Any additional work MUST be agreed by us and,                           us to upload to HighQ that is in breach of any laws or
   once agreed, will form part of the Work.                                        regulations including applicable data protection
2. We will retain professional indemnity insurance to cover the                    legislation, or that infringes or is alleged to infringe any
   advice we give you. Our worldwide cover is currently                            Intellectual Property Rights of any third party.
   provided by Axis Specialty Europe SE, 52 Lime Street,                 Interest on Client Monies
   Langbourn, London, EC3M 7AF and Aviva Insurance, St
   Helen’s, 1 Undershaft, London, EC3P 3DQ.You will promptly             1. In accordance with the Solicitors Accounts Rules, we will
   provide us with such information and/or documentation                      account to you for any funds including interest as
   necessary to enable us to:                                                 appropriate.
   a. carry out the Work;                                                Fees
   b. comply with our regulatory responsibilities (including
        money laundering checks).                                        1. Our fees and any additional charges are:
3. You will notify us of any change in                                      a. subject to any applicable VAT; and
   a. circumstances that may impact on the Work;                            b. due immediately on receipt by you of the relevant
   b. your contact details.                                                      invoice.
4. You agree that:                                                       2. We reserve the right to review our charge out rates
   a. you will pay our invoices in accordance with this                     periodically. If there is any increase, we will notify you in
        Agreement;                                                          advance.
   b. we may (at our discretion) carry out credit checks                 3. In addition to our fees we may also charge (on a time and
        against you. This may affect your credit rating.                    materials basis) for administration including photocopying,
5. You agree that we may list you as a client (including your               document preparation such as court bundles and
   logo) on our website or in promotional material including any            preparation of invoices.
   submission to legal directories.                                      4. You shall pay the fees as set out and/or calculated in
6. Any failure by you to meet the above obligations may result              accordance with the LIF.
   in a delay or failure by us in carrying out the Work. Any delay       5. Whilst we may render interim statute invoices to you, all our
   or failure to carry out the Work in these circumstances will             invoices will be final statute invoices for the piece of work
   not be considered a breach of these terms.                               carried out in accordance with the Solicitors Act 1974.
7. If you wish to make a change to the Work then please contact          6. We shall be entitled to:
   us as soon as possible. We will let you know whether the                 a. require money on account before we carry out any
   change is possible, the impact on our fees and the timing for                 Work;
   the work and anything else that may be impacted or                       b. settle any fees owed by you from funds we hold for you
   necessary as a consequence of your request.                                   on our client account;
                                                                            c. charge for all disbursements incurred by us including
Exclusions                                                                       CHAPS and/or online identification checks (whether
1. Unless expressly including in the scope, we DO NOT advise                     they are included in our fee estimate or not).
    on commercial viability issues, investments, tax, pensions,             d. retain your files until you have paid all outstanding fees;
    or any law other than English.                                          e. charge you interest at the rate of 8% on any invoices
2. We are not responsible for reminding you of dates or                          that are outstanding for more than 30 days from the
    deadlines.                                                                   invoice date;
3. Subject to the limitation of our liability provisions below, we          f. charge on an indemnity basis for the costs incurred by
    are not liable for any comment, advice or suggestions given                  us if you fail to pay your invoice by the applicable due
    by us that are not included in the scope set out in the LIF.                 date.
4. Any advice given by us is for your benefit only and no third          Regulatory Matters
    party shall or can rely on it for any purpose whatsoever.
                                                                         1. We are not authorised by the Financial Conduct Authority
                                                                            (FCA) although we are included in the FCA register for
                                                                            insurance mediation activity.


                                                                                                                             BNC-v0.10 - 06/10/2020
           Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26 Desc
2.
                            Exhibit 1 - Declaration of Alan Bennett
     We cannot advise you on investments other than in limited
                                                                          Page 11 of 12
                                                               responsibility for compliance with applicable data protection
     circumstances that are linked with the Work. We may                legislation, as set out below.
     recommend you to third parties who can provide investment      11. When you supply Client Personal Data to us you are
     advice but we are not liable nor do we warrant any advice          responsible for and will ensure that:
     they may give.                                                     a.    the Client Personal Data is not subject to any restriction
3.   We are required by law to obtain satisfactory evidence of                which would prevent or restrict you from disclosing the
     your identification and possibly individuals associated with             Client Personal Data to us or prevent or restrict us from
     you. You MUST NOT send us any funds until we have                        using the Client Personal Data in accordance with this
     notified you that these checks have been completed Our                   Agreement;
     preferred method is to carry out on-line identity searches         b.    you have been transparent to all affected data subjects
     utilising a third party data source which will leave a "soft             about the Client Personal Data and the purposes for
     footprint" on your credit file. We may charge an                         which we will use it, and you have given them all
     administration fee for carrying out these checks.                        relevant information that the law requires you to do;
4.   We do not accept any payments in cash.                             c.    the Client Personal Data is accurate; and
5.   After your matter is completed we will keep your files in          d.    you have only provided us with such Client Personal
     accordance with our then current Retention and Destruction               Data as is necessary for the relevant purpose for which
     Policy (a copy of which is available on request).                        we need it.
6.   If you want access to your file then please contact us. We     12. Both you and us shall be responsible for our separate
     may levy a charge for recovering your file and/or providing        obligations in respect of the Client Personal Data when in the
     copies.                                                            relevant party's possession, in relation to:
                                                                        a.    Client Personal Data retention periods;
Information and Data Protection and Confidentiality                     b.    the security obligations set out in relevant data
2. This section contains, in addition to other information and                protection legislation;
    terms, a consolidated version of our Privacy Notice. A full         c.    any restrictions on transfers outside of the EEA,
    version is available at https://www.ashfords.co.uk/media                  instigated by that party;
    /3176/ashfords-privacy-notice-to-clients.pdf.                       d.    any data subject rights exercised in respect of the
3. Any reference to terms not defined in these terms or LIF shall             Client Personal Data in its control.
    be defined in our full Privacy Notice.                          13. In the event of a breach by either party of their respective
4. Unless disclosure is permitted or required by law or                 obligations under relevant data protection legislation, the
    regulation, or to provide legal services to you, or you             party in breach shall be liable to the other party for all or any
    otherwise agree, we will treat information (including any           losses incurred by the other party, or for which the other party
    Client Personal Data) provided by you as confidential. Third        may become liable, in each case to the extent arising as a
    parties regulators and our auditors may have access from            result of such breach. Nothing in this Agreement shall
    time to time to your information (including Client Personal         exclude or limit liability under this Information Protection and
    Data)but they will be required to keep it confidential unless       Confidentiality section.
    the law or regulation states otherwise, or you otherwise        14. The Client Personal Data we process may be transferred to
    agree.                                                              our service providers and agents for the purposes specified
5. You acknowledge that we may be required to disclose some             in this Agreement..
    of your information (including financial and Client Personal
    Data) to third parties in order to comply with certain          Electronic Communication
    legislation including the United States, Foreign Account Tax    1. We may communicate with you by email or other electronic
    Compliance Act.                                                     means unless we otherwise agree.
6. We use and process the information (including financial and      2. We will take reasonable precautions to protect information
    Client Personal Data) you provide us for the purpose of             sent electronically by us but this is not guaranteed.
    providing legal services to you, carrying out the Work,         3. We are not liable for any damage or claim arising from any
    administering your file and for related purposes, including         viruses, malware, trojan horses or unauthorised code. You
    updating and enhancing client records, recovering debts             are responsible for ensuring you have in place all suitable
    owed to us, checking creditworthiness, analysis to help us          and up-to-date anti-virus and malware software.
    manage our practice, statutory returns, legal and regulatory
    compliance, and marketing and communicating to you about        Any Queries and Concerns
    Ashfords' services and events. Our use of that information is   1. If you have any concerns about the Work then in the first
    subject to your instructions, relevant data protection             instance please raise this with the relevant advisor or their
    legislation and our duty of confidentiality                        supervisor (as set out in the LIF). You can access our
7. Unless disclosure is permitted or required by law or                complaints        procedure         on      our        website
    regulation, or is necessary to provide legal services to you,      www.ashfords.co.uk/policies-terms-and-
    or you otherwise agree, or other than for the purpose of           conditions/complaints-procedure, or request a hard copy by
    exercising our rights or responsibilities under this               contacting our Professional and Financial Risks team on
    Agreement, we will only disclose your Client Personal Data         01392         333535          or       by      email        at
    to third parties to the extent necessary to carry out Work or      professional&financialrisks@ashfords.co.uk.
    to provide legal services to you.                               2. All complaints will be responded to within 8 weeks. If you are
8. As part of providing you with the best service possible, we         not happy with the way we handle your concerns then you
    would like to send you information from time to time which         may contact the Legal Ombudsman at Legal Ombudsman,
    we consider may be of interest to you, but you can choose          PO Box 6806, Wolverhampton, WV1 9WJ or telephone 0300
    not to receive such information at any time. Please let us         555 0333 or www.legalombudsman.org.uk. There are time
    know if you would prefer not to receive such information.          limits for bringing complaints with the ombudsman and
9. We process Client Personal Data supplied to or obtained or          details can be found at the above website.
    created by us as a Data Controller.                             3. If you are dissatisfied with an invoice from us then you may
10. Both you and we shall comply with our respective obligations       be able to apply to the Court for an assessment. Details can
    under relevant data protection legislation as Data Controller      be found at www.hmctsformfinder.justice.gov.uk.
    of Client Personal Data and shall use all reasonable efforts
                                                                    Termination and Suspension
    to assist the other to comply with such obligations as are
    respectively imposed on them by relevant data protection        1. You may terminate this Agreement with us at any time by
    legislation. As we will both have Data Controller                  notice in writing. You will be responsible for payment of all
    responsibilities in respect of the same Client Personal Data,      outstanding fees incurred by us as at the date of termination
    we and you each acknowledge and agree to the allocation of

                                                                                                                       BNC-v0.10 - 06/10/2020
            Case 19-10236 Doc 377-1 Filed 12/08/20 Entered 12/08/20 13:57:26        Desc
                            Exhibit 1 - Declaration of Alan Bennett Page 12 of 12
     together with any fees and/or disbursements we have
     committed to incur.
2.   We may terminate this Agreement at any time if we have
     good reason to do so. Examples, include failure to (a)
     provide clear instructions and information, (b) pay our fees,
     (c) conflict of interest or (d) to comply with any statutory
     requirements.
3.   If you fail to make any payments due under this agreement
     we may (at our discretion) suspend the Work until full
     payment has been made.




                                                                                     BNC-v0.10 - 06/10/2020
